DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. US 2016/0368723 A1 (hereinafter “Hayakawa”).
Regarding claim 1, Hayakawa discloses a system, comprising: 
a main body (exterior housing of 1 in FIG. 1) including a first guide portion (refer to annotated FIG. 10, shown below, having flat guide surfaces on right side of vertical path); and 
a module including a second guide portion (refer to annotated FIG. 10, shown below, 

wherein the first guide portion forms a bottom part (notice first guide portion in annotated FIG. 10 includes a surface that includes a lowermost portion of a media guide) of a media guide (channel formed by the first guide portion and the second guide portion) and the second guide portion forms a top part (notice second guide portion in annotated FIG. 10 includes a surface that includes a topmost portion of a media guide) of the media guide facing the bottom part of the media guide when the module is attached to the main body.

    PNG
    media_image1.png
    696
    713
    media_image1.png
    Greyscale


Regarding claim 2, wherein each of the first guide portion and the second guide portion are to face a flat surface of media passing through the media guide.

Regarding claim 3, wherein the module further includes rollers (refer to “rollers” in annotated FIG. 10, shown above) to transport media to or from the media guide.

	Regarding claim 5, wherein at least one of the first guide portion or the second guide portion is coupled to a resilient member (98, shown in FIG. 10) to bias the first guide portion or the second guide portion to provide a predetermined clearance between the first guide portion and the second guide portion when the module is attached to the main body.
Regarding claim 6, further comprising at least one restrictor (101 or 96) to limit movement of the first guide portion or the second guide portion.
Regarding claim 7, wherein the main body includes an imaging portion (40, 50, shown in FIG. 1).
Regarding claim 8, Hayakawa discloses a system, comprising: 
an imaging device (1) having a media path (vertical path shown in FIG. 10), the imaging device including a first guide portion (refer to annotated FIG. 10, shown above) along the media path; and 
a module including a second guide portion (refer to annotated FIG. 10, shown above), the module being removably inserted (by pivoting) into the media path, 
wherein the first guide portion forms a bottom part (notice first guide portion in annotated FIG. 10 includes a surface that includes a lowermost portion of a media guide) of a media guide (channel formed by the first guide portion and the second guide portion) and the second guide portion forms a top part (notice second guide portion in annotated FIG. 10 includes a surface that includes a topmost portion of a media guide) 
	Regarding claim 9, wherein each of the first guide portion and the second guide portion are to face a flat surface of media passing through the media path.
	Regarding claim 10, wherein the module further includes rollers (refer to “rollers” in annotated FIG. 10, shown above) to transport media through the media path.
	Regarding claim 11, wherein the imaging device and the module include complementary latching features (101 and 91, or 96 and 77, shown in FIG. 10) to removably secure the module to the imaging device.
	Regarding claim 16, wherein the media guide is to transport media in a first direction (left direction), and the module is to be removed from the main body in the first direction.
Regarding claim 17, wherein the media guide is to transport media in a first direction, and the module is to be removed from the media path in the first direction.
Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hayakawa.
Regarding claim 12, Hayakawa discloses a method, comprising: 
detecting a jam (implicit, by a user or well-known sheet jam detection) in a media guide in a media path in an imaging system; 
detaching a module (detaching of latching features 91 and 101) from a main body (exterior housing of 1 in FIG. 1)  of the imaging system, the main body including a first guide portion (refer to annotated FIG. 10, shown above, having flat guide surfaces on right side of vertical path) , and 

clearing the jam between first guide portion and the second guide portion (para. [0049]).
	Hayawaka appears to teach the claimed invention, however, Hayakawa doesn’t explicitly mention the step of detecting a jam.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hayakawa’s method to include detecting a jam (by a user or using known detectors) since it was known in the paper feeding art to perform sheet jam detection in order to determine whether a sheet jam occurs and thereafter a user would be instructed to perform jam clearance, thereby preventing damage to the imaging system.
Regarding claim 13, wherein each of the first guide portion and the second guide portion are to face a flat surface of media passing through the media path.
Regarding claim 14, wherein the module further includes rollers (refer to “rollers” in annotated FIG. 10, shown above) to transport media through the media path.
. 
Claims 1-4, 7-11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. US 6,145,832 A1 (hereinafter “Saito”).
Regarding claim 1, Saito, with reference to FIGS. 2-7 discloses a system, comprising: 
a main body (22) including a first guide portion (refer to annotated FIG. 2 below, interpreted as inner surface of bottom guide), ; and 
a module (60, refer to FIG. 3) including a second guide portion (refer to annotated FIG. 2 below, interpreted as inner surface of 60, which faces the first guide portion) the module being removably attachable to the main body, 
wherein the first guide portion forms a bottom part of a media guide and the second guide portion forms a top part of the media guide facing the bottom part of the media guide when the module is attached to the main body.

    PNG
    media_image2.png
    779
    761
    media_image2.png
    Greyscale

Regarding claim 2, wherein each of the first guide portion and the second guide portion are to face a flat surface of media passing through the media guide.
Regarding claim 3, wherein the module further includes rollers (43) to transport media to or from the media guide.

Regarding claim 7, wherein the main body includes an imaging portion (23).
Regarding claim 8, Saito discloses a system, comprising: 
an imaging device (23) having a media path, the imaging device including a first guide portion (refer to annotated FIG. 2, interpreted as inner surface of bottom guide) along the media path; and 
a module (60) including a second guide portion  (refer to annotated FIG. 2, interpreted as inner surface of 60, which faces the first guide portion) the module being removably inserted into the media path, 
wherein the first guide portion forms a bottom part of a media guide and the second guide portion forms a top part of the media guide facing the bottom part of the media guide when the module is inserted into the media path, the media guide forming at least a part of the media path.
Regarding claim 9, wherein each of the first guide portion and the second guide portion are to face a flat surface of media passing through the media path.
Regarding claim 10, wherein the module further includes rollers (43) to transport media through the media path.
Regarding claim 11, wherein the imaging device and the module include complementary latching features (81 and 83)  to removably secure the module to the imaging device.
Claims 12-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saito.
Regarding claim 12, Saito discloses a method, comprising: 
detecting a jam (implicit, by a user or well-known sheet jam detection) in a media guide in a media path in an imaging system; 
detaching a module (60, refer to FIG. 7) from a main body (22) of the imaging system, the main body including a first guide portion (refer to annotated FIG. 2) , and 
the module including a second guide portion (refer to annotated FIG. 2), the module being removably attachable to the main body, the first guide portion forms a bottom part of a media guide and the second guide portion forms a top part of the media guide facing the bottom part of the media guide when the module is attached to the main body; and 
clearing the jam between first guide portion and the second guide portion.
Saito appears to teach the claimed invention, however, Saito doesn’t explicitly mention the step of detecting a jam.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Saito’s method to include detecting a jam (by a user or using known detectors) since it was known in the paper feeding art to perform sheet jam detection in order to determine whether a sheet jam occurs and thereafter a user would be instructed to perform jam clearance, thereby preventing damage to the imaging system.
Regarding claim 13, wherein each of the first guide portion and the second guide portion are to face a flat surface of media passing through the media path.

Regarding claim 15, wherein the imaging device and the module include complementary latching features (81 and 83) to removably secure the module to the imaging device. 
Regarding claim 18, wherein the media guide is to transport media in a first direction (left direction), and wherein detaching the module from the main body includes removing the module in the first direction.
Regarding claim 19, further comprising: attaching the module to the main body, including inserting the module in a second direction opposite the first direction.
Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive. 
Applicant has amended independent claims 1, 8, and 12 to further define wherein the “first guide portion forms a bottom part of a media guide” and the “second guide portion forms a top part of the media guide facing the bottom part of the media guide”.  Applicant argues that the reference of Hayakawa fails to teach the amended subject matter.
In response, the examiner has taken a broadest reasonable interpretation of the Hayakawa reference in view of the amendment to show wherein the first guide portion forms a bottom part (notice first guide portion in annotated FIG. 10 includes a surface that includes a lowermost portion of a media guide) of a media guide (channel formed by the first guide portion and the second guide portion) and the second guide portion notice second guide portion in annotated FIG. 10 includes a surface that includes a topmost portion of a media guide) of the media guide facing the bottom part of the media guide when the module is attached to the main body (first guide portion and second guide portion each include a top part and a bottom part of the media guide).
Also, in view of the amendment that examiner has provided a new prior art rejection using previously cited art of Saito.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3656